Citation Nr: 0121488	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-12 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision that 
denied the appellant's claim for service connection for the 
cause of the veteran's.  She timely perfected an appeal to 
the Board.  

In a June 2000 written statement to the RO, the appellant 
requested a personal hearing before RO hearing personnel.  
However, she subsequently withdrew her hearing request in 
October 2000.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2000, at the age of 79.  
The immediate cause of death was cardiac arrest, due to or as 
a consequence of multiple myeloma.  No autopsy was performed.  

2.  At the time of his death, the veteran had been awarded 
service connection for chronic anxiety neurosis, and 
residuals of penetrating shell fragment wounds to the right 
and left legs and left foot.

3.  Although the record includes suggestions that a 
relationship between blood transfusions and multiple myeloma 
is "possible," a physician who treated the veteran prior to 
his death concluded that a relationship between the blood 
transfusions the late veteran received in service and the 
multiple myeloma that ultimately resulted in his death was 
"very unlikely."  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records confirm that he 
sustained several shell fragment wounds to the lower 
extremities while in combat.  As part of the medical 
treatment for his wounds, he was afforded several 
transfusions of whole blood.  The veteran was not noted to 
have any cardiovascular disabilities or forms of myeloma 
following service, according to a September 1945 general 
medical examination.  

The veteran's fatal multiple myeloma was initially diagnosed 
by VA medical personnel in the early 1990's.  Although the 
veteran was afforded extensive medical treatment for this 
disability, none of these records include an opinion as to 
the relationship between multiple myeloma and any disease or 
injury incurred by the veteran during service.  

The veteran died on February [redacted], 2000, according to his death 
certificate, while receiving inpatient treatment at the Salem 
VA medical center.  He was 79 years old at the time of death.  
The immediate cause of death was cardiac arrest, due to or as 
a consequence of multiple myeloma.  At the time of his death, 
the veteran had been awarded service connection for chronic 
anxiety neurosis, and residuals of penetrating shell fragment 
wounds to the right and left legs and left foot.  

In connection with her claim for service connection for the 
cause of the veteran's death, the appellant has submitted a 
February 2001 statement, Dr. C.A.V., M.D., who treated the 
veteran at a VA medical center from 1992-93.  Dr. V. stated 
that there is no "specific evidence linking transmission of 
multiple myeloma through blood products."  While he 
acknowledged that the "theoretical possibility" existed 
that such a result may occur (based on immunologic 
alterations seen after repeated blood transfusions), and that 
it could not be excluded, he concluded that it was "very 
unlikely" that the veteran's multiple myeloma could have 
been contracted through an in-service blood transfusion.  

The appellant also submitted a copy of a January 2001 e-mail 
exchange between her daughter and a "Dr. S.M.," not further 
identified, regarding multiple myeloma and the veteran's 
cause of death.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the appellant's claims without first 
remanding them to the RO, as the requirements of the new law 
have essentially been satisfied.  In this regard, the Board 
notes that by virtue of the May 2000 Statement of the Case, 
the appellant and her representative have been advised of the 
laws and regulations governing the claim, and, hence, have 
been given notice of the information and evidence necessary 
to substantiate the claim.  Moreover, pertinent medical 
records and opinion have been obtained and associated with 
the claims file.  Furthermore, as the appellant has not 
identified any additional relevant evidence that has not been 
requested or obtained, there is no indication that there is 
any outstanding evidence that is necessary for adjudication 
of the issue on appeal.  Hence, adjudication of appeal, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  

Service connection may be granted for the cause of a 
veteran's death if a disability causing death occurred during 
service or a service-connected disability either caused death 
or contributed substantially and materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  
The death of a veteran will be service connected when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2000).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).  

According to the veteran's death certificate, his immediate 
cause of death was cardiac arrest, due to or as a consequence 
of multiple myeloma.  At the time of his death, the veteran 
had been awarded service connection for chronic anxiety 
neurosis, and residuals of penetrating shell fragment wounds 
to the right and left legs and left foot.  While the 
veteran's claims file reflects numerous medical records 
detailing treatment during service, there is no indication 
whatsoever that multiple myeloma was present in service.  The 
veteran's first diagnosis of multiple myeloma dates to the 
early 1990's, more than 40 years after service separation.  
Moreover, while the veteran was service connected for a 
variety of penetrating shell fragment wounds, the appellant 
has not asserted, and no physician has suggested, a direct 
relationship between the actual in-service injuries and the 
veteran's death.  

Rather, the appellant has asserted that, at the time of 
treatment for the veteran's shell fragment wounds, the 
veteran received contaminated blood, which eventually 
resulted in his fatal multiple myeloma.  His service medical 
records confirm severe injuries to his lower extremities 
sustained during combat in 1944.  As part of his subsequent 
medical treatment for these injuries, the veteran was 
afforded several whole blood transfusions; there is no 
indication, however, that the blood was contaminated.  

The appellant has offered her own assertions that the blood 
transfusions administered during the in-service treatment of 
veteran's shell fragment wounds caused the multiple myeloma 
that ultimately resulted in the veteran's death.  However, as 
a layperson without medical training and expertise, the 
appellant is not qualified to offer a probative opinion on a 
medical matter, such as the etiology of disability or death.  
See Jones v. Derwinski, 7 Vet. App. 134, 137 (1994): Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, her 
assertions are insufficient to serve as a basis for 
entitlement to service connection for the veteran's cause of 
death.  

In this case, however, the appellant also has submitted the 
February 2001 medical opinion statement from Dr. C.A.V. and a 
copy of a January 2001 electronic mail exchange between her 
daughter and a "Dr. S.M.," both of which allude to the 
possibility of a connection between blood transfusions and 
multiple myeloma.  

Setting aside, for the moment, the fact that the credentials 
of the individual identified as "Dr. S.M." are unknown, and 
the question of whether comments made in his exchange with 
the veteran's daughter via electronic mail actually 
constitute a medical opinion, the Board notes that this 
individual, like Dr. C.A.V., only confirmed the possibility 
that multiple myeloma could be transmitted via a blood 
transfusion.  The Board notes, however, that the applicable 
regulations preclude a grant of service connection on the 
basis of "pure speculation or remote possibility" alone.  
See 38 C.F.R. § 3.102 (2000); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991).  The Board also points out that "Dr. S.M." did not 
indicate that he had any familiarity with the veteran's case, 
or that such an event had in fact occurred in the veteran's 
case, both of which further diminish the probative value of 
"Dr. S.M.'s" comments.  

On the other hand, Dr. V., identified himself as a physician 
who had actually treated the veteran and, thus, had some 
familiarity with the veteran's case.  He also likely had 
access to the veteran's service medical and other records 
during the course of his treatment.  Significantly, in the 
only clear medical opinion of record that directly addresses 
the question of a relationship between this veteran's in-
service blood transfusions and the multiple myeloma, Dr. V. 
opined that, while such a relationship was "theoretically 
possible," it was "very unlikely" in this case.  Hence, 
the most probative evidence on this point actually 
preponderates against the appellant's claim.  Further, as 
noted by the RO, there is no other evidence of record that 
directly contradicts Dr. V.'s opinion.

Under these circumstances, the Board must conclude that, in 
this case, there is no persuasive evidence that a disability 
of service origin caused or contributed substantially or 
materially to cause the veteran's death.  Thus, the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

